 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KAREEM J. HOWELL,                               No. 1:19-cv-00556-DAD-JDP
12                         Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13              v.                                       RECOMMENDATIONS THAT NON-
                                                         COGNIZABLE CLAIMS BE DISMISSED
14       J. BURNES, et al.,
15                         Defendants.                   (Doc. No. 12)
16

17             Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On September 6, 2019, the assigned magistrate judge issued findings and

21   recommendations recommending that plaintiff be allowed to proceed on his excessive force and

22   First Amendment claims against defendant J. Burnes and his deliberate indifference claim against

23   defendant Magallanes. (Doc. No. 12). The magistrate judge also recommended that the

24   remainder of plaintiff’s claims be dismissed without prejudice. (Id.)1 The findings and

25   recommendations were served on plaintiff and contained notice that any objections were to be

26
27   1
       On August 23, 2019, plaintiff filed a notice with the court indicating that he was willing to
     proceed only on those claims found to be cognizable in the August 7, 2019 screening order.
28
     (Doc. No. 10.)
                                                       1
 1   filed within fourteen (14) days after service. Plaintiff has not filed any objections and the time to

 2   do so has since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on September 6, 2019 (Doc. No. 12) are

 8                  adopted in full;

 9          2.      This action shall proceed on plaintiff’s excessive force and First Amendment

10                  claims against defendant J. Burnes, and deliberate indifference claim against

11                  defendant Magallanes;

12          3.      All other claims and defendants are dismissed; and

13          4.      This matter is referred back to the assigned magistrate judge for further

14                  proceedings consistent with this order.

15   IT IS SO ORDERED.
16
        Dated:     November 19, 2019
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
